



EXHIBIT 10.64
                    
RESTAURANT BRANDS INTERNATIONAL INC.
2014 OMNIBUS INCENTIVE PLAN
BASE MATCHING RESTRICTED STOCK UNIT AMENDED AWARD AGREEMENT
(As Amended and Restated effective as of May 17, 2019)
    
You were granted Restricted Stock Units (the “Base RSUs”) pursuant to the terms
and conditions of an Base Matching Restricted Stock Unit Award Agreement (the
“Original Award Agreement”) and Section 8 of the Restaurant Brands International
Inc. 2014 Omnibus Incentive Plan (as may be amended from time to time, the
“Plan”), which is incorporated herein by reference. You also were granted RSUs
(the “Additional RSUs”) pursuant to an Additional Matching Restricted Stock Unit
Award Agreement which is being amended and restated by separate agreement
effective as of the Restatement Date (the “Additional RSU Award Agreement”). The
Base RSUs and Additional RSUs were granted in connection with your purchase of
Shares in the Company’s 2015 Bonus Swap Program (the “Related Shares”).
We have mutually agreed that effective as of the Restatement Date specified
below, the Original Award Agreement is hereby amended and restated in its
entirety (and shall be referred to as the “Amended Award Agreement”) to read as
follows, so as to provide for the settlement of the RSUs on the Settlement Date
in Shares equal to the total number of Base RSUs granted pursuant to the
Original Award Agreement, which Shares shall vest and be subject to forfeiture
subject to the terms of this Amended Award Agreement. The Shares delivered
pursuant to this Amended Award Agreement are sometimes hereinafter referred to
as the “Base Restricted Shares”.
Unless defined in this Amended Award Agreement, capitalized terms will have the
same meanings ascribed to them in the Plan.
In the event of a conflict between the provisions of the Plan and this Amended
Award Agreement, the provisions of the Plan will govern.


Total Number of RSUs:                        
Grant Date:                        
Restatement Date:                    May 17, 2019
Vesting Date:
100% of the Base Restricted Shares will vest on December 31, 2020, subject to
your continued Service through the Vesting Date and further subject to the
Section entitled “Termination” in Exhibit A.

Settlement Date:
May 17, 2019






--------------------------------------------------------------------------------





By accepting this Award of Base RSUs and agreeing to this Amended Award
Agreement, you and the Company agree that this Award of Base RSUs (and the Base
Restricted Shares issued in settlement thereof) are granted under and governed
by the terms and conditions of the Plan, and the terms and conditions set forth
in the attached Exhibit A which still constitute part of this Amended Award
Agreement.


PARTICIPANT
RESTAURANT BRANDS INTERNATIONAL INC.
 
 
____________________________
By: ______________________________
Name: Daniel S. Schwartz
      Name: Jill Granat
      Title: General Counsel
Dated: May 17, 2019
 






--------------------------------------------------------------------------------





EXHIBIT A


TERMS AND CONDITIONS OF THE
BASE MATCHING RESTRICTED STOCK UNIT AMENDED AWARD AGREEMENT
No Payment for Shares.
No payment is required for Shares that you receive under this Award.


Restricted Stock Units.


Each Base RSU represents a right to receive one Base Restricted Share subject to
the terms and conditions of the Plan and this Amended Award Agreement.


Vesting.
The Base Restricted Shares will vest on the Vesting Date as set forth in this
Amended Award Agreement, subject to your continued Service through the Vesting
Date and the section below entitled “Termination”.
Adjustment for Certain Events.
If and to the extent that it would not cause a violation of Section 409A of the
Code or other applicable law, if any Corporate Event described in Section 5(d)
of the Plan shall occur, the Committee shall make an adjustment as described in
such Section 5(d) in such manner as the Committee may, in its sole discretion,
deem appropriate and equitable to prevent substantial dilution or enlargement of
the rights provided under this Award.
Termination.
Upon termination of your Service (other than as set forth below) prior to the
Vesting Date, you will forfeit all of your Base Restricted Shares that are
unvested at the time of termination without any consideration due to you. For
the purposes of the Plan and this Amended Award Agreement, your Service will not
be deemed to be terminated in the event that you transfer employment from the
Company to any Affiliate or from an Affiliate to the Company or another
Affiliate, as the case may be.
If your Service terminates on or after December 31, 2017 (but prior to the
Vesting Date) Without Cause or by reason of your Retirement (as defined below),
you shall be vested in the number of Base Restricted Shares as if the Base
Restricted Shares subject to this Award vested 40% on December 31, 2017, 60% on
December 31, 2018, 80% on December 31, 2019 and 100% on December 31, 2020.
If your Service terminates prior to the Vesting Date by reason of Disability (as
defined below), you shall be vested in the number of Base Restricted Shares as
if the Base Restricted Shares subject to this Award vested 20% on each of
December 31, 2016, December 31, 2017, December 31, 2018, December 31, 2019 and
December 31, 2020, respectively.
If your Service terminates prior to the Vesting Date by reason of your death,
your Beneficiary shall be vested in the number of Base Restricted Shares as if
the Base Restricted Shares subject to this Award vested 20% on December 31,
2016, 40% on December 31, 2017 and 100% on December 31, 2018.





--------------------------------------------------------------------------------





The date of termination of your Service will not be extended by any period of
notice of termination of employment, payment in lieu of notice or severance
mandated under local law, whether statutory, contractual or at common law (e.g.,
active employment would not include a period of “garden leave” or similar period
pursuant to local law) regardless of the reason for such termination and whether
or not later found to be invalid or in breach of laws in the jurisdiction where
you are rendering Service or the terms of your employment agreement, if any. The
Committee shall have the exclusive discretion to determine the date of
termination of your Service for purposes of this Award (including whether you
may still be considered to be providing services while on a leave of absence).
In the event that there is a conflict between the terms of this Amended Award
Agreement regarding the effect of a termination of your Service on this Award
and the terms of any employment agreement, the terms of your employment
agreement will govern.
Subject to any terms and conditions that the Committee may impose in accordance
with Section 13 of the Plan, in the event that a Change in Control occurs and,
within twelve (12) months following the date of such Change in Control, your
Service is terminated by your employer (the “Employer”) Without Cause (as
defined herein), this Award shall vest in full upon such termination. In the
event that there is a conflict between the terms of this Amended Award Agreement
regarding the effect of a Change in Control on this Award and the terms of any
employment agreement, the terms of this Amended Award Agreement will govern.
For purposes of this Amended Award Agreement, the following terms shall have the
following meanings:
“Base Restricted Shares” means any Shares that are delivered to you on the
Settlement Date pursuant to the Section below entitled “Settlement of RSUs” in
settlement of the Base RSUs.
“Cause” means (i) a material breach by you of any of your obligations under any
written employment agreement with the Company or any of its Affiliates, (ii) a
material violation by you of any of the policies, procedures, rules and
regulations of the Company or any of its Affiliates applicable to employees or
other service providers generally or to employees or other service providers at
your payband; (iii) the failure by you to reasonably and substantially perform
your duties to the Company or its Affiliates (other than as a result of physical
or mental illness or injury); (iv) your willful misconduct or gross negligence
that has caused or is reasonably expected to result in material injury to the
business, reputation or prospects of the Company or any of its Affiliates; (v)
your fraud or misappropriation of funds; or (vi) the commission by you of a
felony or other serious crime involving moral turpitude; provided that if you
are a party to an employment agreement at the time of termination of your
Service and such employment agreement contains a different definition of “cause”
(or any derivation thereof), the definition in such employment agreement will
control for purposes of this Amended Award Agreement.
If you are terminated Without Cause and, within the twelve (12) month period
subsequent to such termination of your Service, the Company determines that your
Service could have been terminated for Cause, subject to anything to the
contrary that may be contained in your employment agreement at the time of
termination of your Service, your Service will, at the election of the Company,
be deemed to have been terminated for Cause, effective as of the date the events
giving rise to Cause occurred.
“Disability” means (i) a physical or mental condition entitling you to benefits
under the long-term disability policy of the company covering you or (ii) in the
absence of any such policy, a physical or mental condition rendering you unable
to perform your duties for the Company or any Affiliate for a period of six (6)
consecutive months or longer; provided that if you are a party to an employment
agreement at the time of termination of your Service and such employment
agreement contains a different definition of





--------------------------------------------------------------------------------





“disability” (or any derivation thereof), the definition in such employment
agreement will control for purposes of this Amended Award Agreement.
“Retirement” means a termination of Service by you on or after the later of (i)
your 55th birthday and (ii) your completion of five years of Service with the
Company and/or one of its Affiliates.
“Settlement Date” means May 17, 2019.
“Vesting Date” means December 31, 2020 or such earlier vesting date as may be
provided in this Amended Award Agreement.
“Without Cause” means a termination of your Service by you for “Good Reason,” if
you have an employment agreement that defines the term “Good Reason,” or by the
Employer other than any such termination by the Employer for Cause or due to
your death or Disability; provided that if you are a party to an employment
agreement at the time of termination of your Service and such employment
agreement contains a different definition of “without cause” (or any derivation
thereof), the definition in such employment agreement will control for purposes
of this Amended Award Agreement. Notwithstanding the foregoing, if you are a
party to an employment agreement at the time of termination of your Service and
such employment agreement provides that a termination of your Service by you for
“Good Reason” constitutes termination of your Service “Without Cause”, such
termination for Good Reason shall not constitute termination Without Cause for
purposes of the acceleration of the vesting of your Restricted Shares following
a Change in Control.


Forfeiture of Unvested Restricted Shares upon the Transfer of Related Shares.


If you Transfer (other than pursuant to the laws of descent and distribution)
any of the Related Shares before the Vesting Date, you will immediately forfeit
the number of unvested Restricted Shares equal to the product of (i) the total
number of unvested Restricted Shares and (ii) a fraction, (A) the numerator of
which is the aggregate number of Related Shares Transferred and (B) the
denominator of which is the aggregate number of Related Shares originally
purchased.


Settlement of RSUs.


Settlement. The Company shall deliver to you (or your Beneficiary, if
applicable) a number of Base Restricted Shares equal to the number of RSUs
granted pursuant to this Amended Award Agreement on, or as soon as practicable
after, the Settlement Date. You will have no rights of a shareholder with
respect to the RSUs until such Base Restricted Shares have been delivered to
you. For the avoidance of doubt, all accrued Dividend Equivalents shall settle
in Restricted Shares on, or as soon as practicable after, the Settlement Date in
the same manner as the RSUs.


Issuance of Stock Certificates and Legends. One or more stock certificates
evidencing the Base Restricted Shares shall be issued in your name but shall be
held and retained by the records administrator of the Company until the Vesting
Date. All such stock certificates shall bear the following legends, along with
such other legends that the Board or the Committee shall deem necessary and
appropriate or which are otherwise required or indicated pursuant to any
applicable stockholders agreement:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL VESTING
AND OTHER RESTRICTIONS AS SET FORTH IN THE BASE MATCHING RESTRICTED STOCK UNIT
AWARD AGREEMENT, AS AMENDED AND RESTATED, BETWEEN THE ISSUER AND THE ORIGINAL
HOLDER OF THE SHARES, A COPY OF WHICH MAY BE





--------------------------------------------------------------------------------





OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH RESTRICTIONS ARE BINDING ON
TRANSFEREES OF THESE SHARES, AND INCLUDE VESTING CONDITIONS WHICH MAY RESULT IN
THE COMPLETE FORFEITURE OF THE SHARES.
Stock Powers. You shall deposit with the Company stock powers or other
instruments of transfer or assignment, duly endorsed in blank with signature(s)
guaranteed, corresponding to each certificate representing Base Restricted
Shares until such shares become vested in accordance with this Amended Award
Agreement. If you shall fail to provide the Company with any such stock power or
other instrument of transfer or assignment, you hereby irrevocably appoint the
Secretary of the Company as your attorney-in-fact, with full power of
appointment and substitution, to execute and deliver any such power or other
instrument which may be necessary to effectuate the transfer of the Base
Restricted Shares (or assignment of distributions thereon) on the books and
records of the Company.
Delivery of Stock Certificates. On the Vesting Date, the Company shall promptly
cause a new certificate or certificates to be issued for and with respect to all
Base Restricted Shares that become vested on the Vesting Date.
Issuance Without Certificates. If the Company is authorized to issue Shares
without certificates, then the Company may, in the discretion of the Committee,
issue Shares pursuant to this Amended Award Agreement without certificates, in
which case any references in this Amended Award Agreement to certificates shall
instead refer to whatever evidence may be issued to reflect your ownership of
the Shares subject to the terms and conditions of this Amended Award Agreement.
Rights with Respect to Base Restricted Shares.
General. Except as otherwise provided in this Amended Award Agreement, you shall
have, with respect to all of the Base Restricted Shares, whether or not vested,
all of the rights of a holder of Shares, including without limitation (i) the
right to vote such Base Restricted Shares, (ii) the right to receive dividends,
if any, as may be declared on the Base Restricted Shares from time to time
(subject to the provisions and repayment obligations set forth in the Section
below entitled “Dividend Equivalents and Dividends”), and (iii) the rights
available to all holders of Shares upon any merger, consolidation,
reorganization, liquidation or dissolution, stock split‑up, stock dividend or
recapitalization undertaken by the Company; provided, however, that all of such
rights shall be subject to the terms, provisions, conditions and restrictions
set forth in this Amended Award Agreement (including without limitation
conditions under which all such rights shall be forfeited). Any Shares issued to
you as a [stock] dividend with respect to Base Restricted Shares shall have the
same status and bear the same legend as the Base Restricted Shares to which they
relate and shall be held by the Company, if the Base Restricted Shares that such
dividend is attributed to is being so held, unless otherwise determined by the
Committee.
Adjustments to Shares. If at any time while this Agreement is in effect (or Base
Restricted Shares granted hereunder shall be or remain unvested while your
Service continues and has not yet terminated or ceased for any reason), there
shall be any increase or decrease in the number of issued and outstanding Shares
of the Company through the declaration of a stock dividend or through any
recapitalization resulting in a stock split-up, combination or exchange of such
Shares, then and in that event, the Board or the Committee shall make any
adjustments it deems fair and appropriate, in view of such change, in the number
of Base Restricted Shares then subject to this Amended Award Agreement. If any
such adjustment shall result in a fractional Share, such fraction shall be
disregarded.





--------------------------------------------------------------------------------





No Restrictions on Certain Transactions. Notwithstanding any term or provision
of this Amended Award Agreement to the contrary, the existence of this Amended
Award Agreement, or of any outstanding Base Restricted Shares awarded hereunder,
shall not affect in any manner the right, power or authority of the Company to
make, authorize or consummate: (i) any or all adjustments, recapitalizations,
reorganizations or other changes in the Company's capital structure or its
business; (ii) any merger, consolidation or similar transaction by or of the
Company; (iii) any offer, issue or sale by the Company of any capital stock of
the Company, including any equity or debt securities, or preferred or preference
stock that would rank prior to or on parity with the Base Restricted Shares
and/or that would include, have or possess other rights, benefits and/or
preferences superior to those that the Base Restricted Shares includes, has or
possesses, or any warrants, options or rights with respect to any of the
foregoing; (iv) the dissolution or liquidation of the Company; (v) any sale,
transfer or assignment of all or any part of the stock, assets or business of
the Company; (vi) the declaration or payment of any dividend or other
distribution by the Company to its shareholders; or (vii) any other corporate
transaction, act or proceeding (whether of a similar character or otherwise).
Dividend Equivalents and Dividends.
During the term of this Amended Award Agreement and prior to the Settlement
Date, you shall be automatically granted additional RSUs with respect to a
number of Shares (rounded to six decimal places) having a Fair Market Value as
of the applicable dividend payment date equal to the value of any dividends or
other distributions that would have been distributed to you if each of the
Shares to be delivered to you upon settlement of the RSUs instead was an issued
and outstanding Share owned by you (“Dividend Equivalents”). The additional RSUs
granted to you as Dividend Equivalents shall be subject to the same terms and
conditions under this Amended Award Agreement as the RSUs to which they relate,
and shall vest and be settled (rounded down to the nearest whole number) in the
same manner and at the same times as the RSUs to which they relate. Each
Dividend Equivalent shall be treated as a separate payment for purposes of
Section 409A of the Code.
After the Settlement Date, you shall be entitled to receive payment of any
dividends paid in the form of cash or property other than Shares with respect to
your Base Restricted Shares, at the same time and in the same form, as dividends
are paid with respect to Shares owned by other shareholders; provided, however,
that in the event that any Base Restricted Shares are forfeited pursuant to this
Amended Award Agreement, you shall be required to immediately repay to the
Company the value as of the date on which the dividend was paid of any dividends
you received with respect to those forfeited Base Restricted Shares, reduced by
any federal, state or local taxes you paid with respect to those repaid
dividends. Any dividends paid with respect to Base Restricted Shares in the form
of Shares shall be treated as Base Restricted Shares, subject to the same terms
and conditions that apply pursuant to this Amended Award Agreement with respect
to the underlying Base Restricted Shares to which they relate.
Taxes.
Regardless of any action the Company or your Employer takes with respect to any
or all income tax, social security or insurance, fringe benefits tax, payroll
tax, payment on account or other tax-related withholding (“Tax-Related Items”),
you acknowledge that the ultimate liability for all Tax-Related Items legally
due by you is and remains your responsibility and that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Award, including the
grant, vesting or settlement of RSUs or Base Restricted Shares, the subsequent
sale of Shares acquired pursuant to such settlement and the receipt of any
dividends or Dividend Equivalents; and (ii) do not commit to structure the terms
of the grant or any aspect of this Award to reduce or eliminate your liability
for Tax-Related Items.





--------------------------------------------------------------------------------





If you are or become eligible for Retirement prior to Vesting Date, the value of
your Award will be subject to FICA and Medicare taxes on the later of (1) the
respective dates on which the Base Restricted Shares would vest under the
accelerated vesting schedule that would apply if you actually retired (whether
or not you actually retire on those dates), and (2) the date on which you first
become eligible for Retirement, rather than the Vesting Date. The Company may
elect, however, pursuant to a rule of administrative convenience, to delay the
date on which the FICA and Medicare taxes for Participants eligible for
Retirement are determined and withheld until any later date that is within the
same calendar year. 
Prior to the relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all withholding and payment on account obligations of the
Company and/or the Employer. In this regard, you authorize the Company and/or
the Employer to withhold all applicable Tax-Related Items legally payable by you
from your wages or other cash compensation paid to you by the Company and/or the
Employer. Alternatively, or in addition, if permissible under local law, the
Company may in its sole and absolute discretion (1) sell or arrange for the sale
of Shares that you acquire to meet the withholding obligation for Tax-Related
Items (on your behalf pursuant to this authorization without further consent),
and/or (2) withhold the amount of Shares necessary to satisfy the Tax-Related
Items, provided, however, that if you are a Section 16 officer of the Company
under the U.S. Securities and Exchange Act of 1934, as amended, then the Company
will satisfy any withholding obligation only by withholding Shares pursuant to
(2) above, unless the use of such withholding method is problematic under
applicable tax or securities law or has materially adverse accounting
consequences, in which case the obligation for Tax-Related Items may be
satisfied by another method or a combination of other methods.
The Company may withhold or account for Tax-Related Items by considering
statutory withholding rates or other withholding rates, including maximum rates
applicable in your jurisdiction, in which case you may receive a refund of any
over-withheld amount in cash and will have no entitlement to the Shares
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, you are deemed to have been issued the full number
of Shares subject to the vested RSU, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items.
Section 83(b) Election. If you properly elect, within thirty (30) days of the
Settlement Date, to include in gross income for federal income tax purposes an
amount equal to the fair market value (as of the Settlement Date) of the Base
Restricted Shares pursuant to Section 83(b) of the Internal Revenue Code of
1986, as amended (the “Code”), you shall make arrangements satisfactory to the
Company or your Employer to pay to the Company or your Employer any Tax Related
Items required to be withheld with respect to the Base Restricted Shares. If you
fail to make such tax payments as are required, the Company or your Employer
shall, to the extent permitted by law, have the right to deduct from any payment
of any kind (including without limitation, the withholding of any Shares that
otherwise would be issued to you under this Agreement) otherwise due to you any
Tax-Related Items required by law to be withheld with respect to the Base
Restricted Shares.
Finally, you will pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold as a result
of your participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to deliver the Shares if you fail
to comply with your obligations in connection with the Tax-Related Items as
described in this section.
No Guarantee of Continued Service.
You acknowledge and agree that the vesting of this Award on the Vesting Date is
earned only by performing continuing Service (not through the act of being hired
or being granted this Award). You further





--------------------------------------------------------------------------------





acknowledge and agree that this Amended Award Agreement, the transactions
contemplated hereunder and the Vesting Date shall not be construed as giving you
the right to be retained in the employ of, or to continue to provide services
to, the Company or any Affiliate. Further, the Company or the applicable
Affiliate may at any time dismiss you, free from any liability or any claim
under the Plan, unless otherwise expressly provided in any other agreement
binding you, the Company or the applicable Affiliate. The receipt of this Award
is not intended to confer any rights on you except as set forth in this Amended
Award Agreement.
Termination for Cause; Restrictive Covenants.
In consideration for the grant of this Award and for other good and valuable
consideration, the sufficiency of which is acknowledged by you, you agree as
follows:
Upon (i) a termination of your Service for Cause, (ii) a retroactive termination
of your Service for Cause as permitted herein or under your employment
agreement, or (iii) a violation of any post-termination restrictive covenant
(including, without limitation, non-disclosure, non-competition and/or
non-solicitation) contained in your employment agreement, or any separation or
termination or similar agreement you may enter into with the Company or one of
its Affiliates in connection with termination of your Service, any Award you
hold shall be immediately forfeited and the Company may require that you repay
(with interest or appreciation (if any), as applicable, determined up to the
date payment is made), and you shall promptly repay to the Company the Fair
Market Value (in cash or in Shares) of any Base Restricted Shares received upon
the settlement of RSUs during the period beginning on the date that is one year
before the date of your termination and ending on the first anniversary of the
date of your termination, plus the value as of the date on which the dividend
was paid of any dividends you received with respect to the Base Restricted
Shares for which repayment is due hereunder, reduced by any federal, state or
local taxes you paid with respect to such repaid dividends. The Fair Market
Value of any such Shares shall be determined as of the Vesting Date for the Base
Restricted Shares.
Company’s Right of Offset.
If you become entitled to a distribution of benefits under this Award, and if at
such time you have any outstanding debt, obligation, or other liability
representing an amount owing to the Company or any of its Affiliates, then the
Company or its Affiliates, upon a determination by the Committee, and to the
extent permitted by applicable law and not causing a violation of Section 409A
of the Code, may offset such amount so owing against the amount of benefits
otherwise distributable. Such determination shall be made by the Committee.
Acknowledgment of Nature of Award.
In accepting the grant of this Award, you acknowledge that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, as provided in the Plan;
(b)    the grant of this Award is voluntary, occasional and discretionary and
does not create any contractual or other right to receive future awards of RSUs
or Base Restricted Shares, or benefits in lieu of RSUs or Base Restricted Shares
even if RSUs or Base Restricted Shares have been awarded in the past;
(c)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;
(d)    your participation in the Plan is voluntary;





--------------------------------------------------------------------------------





(e)    this Award and any Shares acquired under the Plan, and the income from
and value of same, are not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;
(f)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(g)    if you receive Shares, the value of such Shares acquired upon settlement
may increase or decrease in value; and
(h)    no claim or entitlement to compensation or damages arises from
termination of this Award, and no claim or entitlement to compensation or
damages shall arise from any diminution in value of the RSUs or Base Restricted
Shares received upon settlement of the Base Restricted Shares resulting from
termination of your Service, and you irrevocably release the Company and the
Employer from any such claim that may arise.
Securities Laws.
By accepting this Award, you acknowledge that Canadian or other applicable
securities laws, including, without limitation, U.S. securities laws and/or the
Company’s policies regarding trading in its securities, may limit or restrict
your right to buy or sell Shares, including, without limitation, sales of Shares
acquired in connection with this Award. You agree to comply with all Canadian
and any other applicable securities law requirements, including, without
limitation, any U.S. securities law requirements and Company policies, as such
laws and policies are amended from time to time.
Data Privacy Notice and Consent.
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Amended Award Agreement by and among, as applicable, the Employer, the
Company and its other Affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan.
You understand that the Company, the Employer and/or other Affiliates hold
certain personal information about you, including, but not limited to, your
name, home address, email address and telephone number, date of birth, social
insurance or social security number, passport or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all RSUs or any other entitlement to Shares awarded,
canceled, vested, unvested or outstanding in your favor (“Data”), for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.
You understand that Data will be transferred to Solium Capital or such other
third party assisting in the implementation, administration and management of
the Plan, that these recipients may be located in Canada, the United States or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than your country. You understand that, if you reside in the
European Economic Area, you may request a list with the names and addresses of
any potential recipients of Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that, if
you reside in the European Economic Area, you may, at any time, view Data,
request additional information about





--------------------------------------------------------------------------------





the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing your local human resources representative. You understand that
refusal or withdrawal of consent may affect your ability to participate in the
Plan. Further, you understand that you are providing the consents herein on a
purely voluntary basis. If you do not consent, or if you later seek to revoke
your consent, your employment status or Service with the Employer will not be
affected; the only consequence of refusing or withdrawing your consent is that
the Company would not be able to grant you RSUs or other awards or administer or
maintain such awards. For more information on the consequences of your refusal
to consent or withdrawal of consent, you understand that you may contact your
local human resources representative.
Upon request of the Company or the Employer, you agree to provide a separate
executed data privacy consent form (or any other agreements or consents that may
be required by the Company and/or the Employer) that the Company and/or the
Employer may deem necessary to obtain from you for the purpose of administering
your participation in the Plan in compliance with the data privacy laws in your
country, either now or in the future. You understand and agree that you will not
be able to participate in the Plan if you fail to provide any such consent or
agreement requested by the Company and/or Employer.
Limits on Transferability; Beneficiaries.
Neither this Award nor the Base Restricted Shares issued in settlement thereof,
shall be pledged, hypothecated or otherwise encumbered or subject to any lien,
obligation or liability to any party, or Transferred, otherwise than by your
will or the laws of descent and distribution or to a Beneficiary upon your
death, except that this Award and/or the Base Restricted Shares may be
Transferred to one or more Beneficiaries or other Transferees during your
lifetime with the consent of the Committee. A Beneficiary, Transferee, or other
person claiming any rights under this Amended Award Agreement shall be subject
to all terms and conditions of the Plan and this Amended Award Agreement, except
as otherwise determined by the Committee, and to any additional terms and
conditions deemed necessary or appropriate by the Committee.
No Transfer to any executor or administrator of your estate or to any
Beneficiary by will or the laws of descent and distribution of any rights in
respect of this Award shall be effective to bind the Company unless the
Committee shall have been furnished with (i) written notice thereof and with a
copy of the will and/or such evidence as the Committee may deem necessary to
establish the validity of the Transfer and (ii) the written agreement of the
Transferee to comply with all the terms and conditions applicable to this Award
and any Shares received upon settlement of the Base RSUs that are or would have
been applicable to you.
Section 409A Compliance.
Neither the Plan, nor this Amended Award Agreement is intended to provide for a
deferral of compensation that would subject the RSUs or Base Restricted Shares
to taxation prior to the issuance of Shares as a result of Section 409A of the
Code. Notwithstanding anything to the contrary in the Plan, or this Amended
Award Agreement, the Company reserves the right to revise this Amended Award
Agreement as it deems necessary or advisable, in its sole discretion and without
your consent, to comply with Section 409A of the Code or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A of the
Code prior to the actual payment of Shares pursuant to this Award. If you are
subject to U.S. taxes, all Base Restricted Shares to which you are entitled will
be issued to you on the applicable Settlement Date of the RSUs, as described
above in the section entitled “Settlement of RSUs.”
Notwithstanding the foregoing, the Company does not make any representation to
you that this Award is exempt from, or satisfies, the requirements of Section
409A, and the Company shall have no liability or other obligation to indemnify
or hold harmless you or any Beneficiary for any tax, additional tax, interest or





--------------------------------------------------------------------------------





penalties that you or any Beneficiary may incur in the event that any provision
of this Agreement, or any amendment or modification thereof or any other action
taken with respect thereto, is deemed to violate any of the requirements of
Section 409A.
Entire Agreement; Governing Law; Jurisdiction; Waiver of Jury Trial.
The Plan, this Amended Award Agreement and, to the extent applicable, your
employment agreement or any separation agreement constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings, representations and agreements (whether oral or
written) of the Company and you with respect to the subject matter hereof. This
Amended Award Agreement may not be modified in a manner that adversely affects
your rights heretofore granted under the Plan, except with your consent or to
comply with applicable law or to the extent permitted under other provisions of
the Plan. This Amended Award Agreement is governed by the laws of the Province
of Ontario and the federal laws of Canada applicable therein, without regard to
its principles of conflict of laws.
ANY ACTION OR PROCEEDING AGAINST THE PARTIES RELATING IN ANY WAY TO THIS AWARD
OR THE AMENDED AWARD AGREEMENT MAY BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE
PROVINCE OF ONTARIO, AND YOU IRREVOCABLY SUBMIT TO THE JURISDICTION OF SUCH
COURTS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING. ANY ACTIONS OR PROCEEDINGS
TO ENFORCE A JUDGMENT ISSUED BY ONE OF THE FOREGOING COURTS MAY BE ENFORCED IN
ANY JURISDICTION.
TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, YOU HEREBY
WAIVE, AND COVENANT THAT YOU WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE,
CLAIM OR PROCEEDING ARISING OUT OF THIS AMENDED AWARD AGREEMENT OR THE SUBJECT
MATTER HEREOF, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND
WHETHER IN CONTRACT, TORT OR OTHERWISE.
By signing this Amended Award Agreement, you acknowledge the receipt of a copy
of the Plan and represent that you understand the terms and conditions of the
Plan, and hereby accept this Award subject to all provisions in this Amended
Award Agreement and in the Plan. You hereby agree to accept as final, conclusive
and binding all decisions or interpretations of the Committee upon any questions
arising under the Plan or this Amended Award Agreement.
Electronic Delivery and Acceptance.
The Company may, in its sole discretion, decide to deliver any documents related
to this Award or future awards that may be awarded under the Plan by electronic
means or request your consent to participate in the Plan by electronic means.
You hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
Agreement Severable.
In the event that any provision in this Amended Award Agreement will be held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Amended Award Agreement.





--------------------------------------------------------------------------------





Language.
You acknowledge that you are proficient in the English language and understand
the content of this Amended Award Agreement and other Plan-related materials. If
you have received this Amended Award Agreement or any other document related to
the Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
Waiver.
You acknowledge that a waiver by the Company of breach of any provision of this
Amended Award Agreement shall not operate or be construed as a waiver of any
other provision of this Amended Award Agreement, or of any subsequent breach by
you or any other Participant.





